JAMES E. JOHNSON                    THE CITY OF NEW YORK                          JOSEPH ZANGRILLI
Corporation Counsel                                                                phone: (212) 356-2657
                                 LAW DEPARTMENT                                       fax: (212) 356-3509
                                                                                    jzangril@law.nyc.gov
                                       100 CHURCH STREET
                                       NEW YORK, N.Y. 10007


                                                              December 10, 2019
BY ECF
Honorable Sarah L. Cave
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                      Re:     Jermaine Dunham v. City of New York, et al.,
                              11 Civ. 1223 (ALC) (SLC)

Your Honor:

                I am a Senior Counsel in the Special Federal Litigation Division of the New York
City Law Department assigned to the defense of the City of New York, Philip Lobello and
Lamar Oliver in the above referenced matter. In that capacity I write to respectfully request an
adjournment of the conference presently scheduled for Tuesday, December 17, 2019 at 2:30 p.m.
until a date and time after which the Honorable Judge Andrew L. Carter, Jr. rules on the
defendants’ request for a pre-motion conference and motion to stay Monell discovery, filed
earlier today. Plaintiff’s counsel, Maxwell Brown, Esq., does not consent to this request. This is
defendants’ first request to adjourn the initial conference.

               By way of background, plaintiff brings claims of excessive force, deliberate
indifference to medical needs, malicious prosecution and municipal liability stemming from his
arrest on February 14, 2008. Throughout the course of this litigation the parties have exchanged
paper discovery and in July of this year the party depositions were completed. Defendants have
requested a pre-motion conference in anticipation of a fully dispositive summary judgment
motion, as well as a request to stay and bifurcate Monell until a date after which liability has
been determined against any individual City defendants.
              For the foregoing reasons, defendants respectfully request an adjournment of the
conference scheduled for December 17, 2019.

                                                       Respectfully submitted,

                                                            /s/

                                                       Joseph Zangrilli
                                                       Senior Counsel
cc:    BY ECF
       All counsel of record

Defendants' Letter-Motion to adjourn the Initial Conference (ECF No. 125) is DENIED. The
Clerk of Court is respectfully directed to close ECF No. 125 and, in accordance with the Fourth
Amended Complaint (ECF No. 119), update the case caption to reflect that the City of New
York is still a defendant.

SO ORDERED 12/11/19




                                             -2-
